UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                              No. 02-7112



GARY LEE TORAIN,

                                             Petitioner - Appellant,

          versus


SIDNEY HARKLEROAD, Superintendent;      THEODIS
BECK; DIRECTOR OF PRISONS,

                                            Respondents - Appellees.



Appeal from the United States District Court for the Middle
District of North Carolina, at Durham. Frank W. Bullock, Jr.,
District Judge. (CA-01-1113-1)


Submitted:   March 31, 2003                 Decided:   April 11, 2003


Before LUTTIG and SHEDD, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Dismissed by unpublished per curiam opinion.


Gary Lee Torain, Appellant Pro Se. Clarence Joe DelForge, III,
OFFICE OF THE ATTORNEY GENERAL OF NORTH CAROLINA, Raleigh, North
Carolina, for Appellees.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Gary Lee Torain seeks to appeal the district court’s order

denying relief on his petition filed under 28 U.S.C. § 2254 (2000).

An appeal may not be taken to this court from the final order in a

habeas corpus proceeding unless a circuit justice or judge issues

a certificate of appealability.      28 U.S.C. § 2253(c)(l) (2000).       A

certificate of appealability will not issue from claims addressed

by a district court on the merits absent “a substantial showing of

the denial of a constitutional rights.”         28 U.S.C. § 2253(c)(2)

(2000).   As to claims dismissed by a district court solely on

procedural grounds, a certificate of appealability will not issue

unless the petitioner can demonstrate both “(1) ‘that jurists of

reason would find it debatable whether the petition states a valid

claim of the denial of a constitutional right’ and (2) ‘that

jurists of reason would find it debatable whether the district

court was correct in its procedural ruling.’” Rose v. Lee, 252 F.3d

676, 684 (4th Cir.) (quoting Slack v. McDaniel, 529 U.S. 473, 484

(2000)), cert. denied, 534 U.S. 941 (2001).       We have independently

reviewed the record and conclude that Torain has not satisfied

either standard.      See Miller-El v. Cockrell, 123 S. Ct. 1029, 1039

(2003).   Accordingly, we deny a certificate of appealability and

dismiss the appeal.       We dispense with oral argument because the

facts   and   legal   contentions   are   adequately   presented   in   the




                                     2
materials   before   the   court   and   argument   would   not    aid   the

decisional process.




                                                                  DISMISSED




                                    3